 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PETER STROJNIK, SR.,                              No. 1:19-cv-01096-DAD-JLT
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING
14   JW WORLD ENTERPRISES, INC. BEST                   PLAINTIFF’S MOTION FOR DEFAULT
     WESTERN BAKERSFIELD NORTH,                        JUDGMENT
15
                        Defendant.                     (Doc. Nos. 20, 22)
16

17

18          Plaintiff Peter Strojnik, Sr., filed this suit against defendant JW World Enterprises, Inc.

19   Best Western Bakersfield North on August 12, 2019, alleging violations of the Americans with

20   Disabilities Act. (Doc. No. 1.) On September 9, 2019, defendant was served with the summons

21   and complaint, and the executed summons was filed with the court on December 23, 2019. (Doc.

22   Nos. 13, 14.) Defendant did not file an answer, responsive pleading, or otherwise appear in this

23   action. On February 21, 2021, plaintiff filed a request for entry of default against defendant (Doc.

24   No. 17), and default was entered by the Clerk of Court against defendant (Doc. No. 18). On

25   November 16, 2020, plaintiff filed a motion for default judgment. (Doc. No. 20.) This matter

26   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636 and Local Rule 302.

27          On January 4, 2021, the assigned magistrate judge issued findings and recommendations

28   recommending that plaintiff’s motion for default judgment be granted. (Doc. No. 22.) The
                                                      1
 1   findings and recommendations provided that any objections thereto were to be filed within

 2   fourteen (14) days. (Id. at 13.) To date, no objections have been filed and the time for doing so

 3   has since expired.

 4          Accordingly:

 5          1.      The findings and recommendations issued on January 4, 2021 (Doc. No. 22) are

 6                  adopted in full;

 7          2.      Plaintiff’s motion for default judgment against defendant JW World Enterprises,

 8                  Inc. Best Western Bakersfield North (Doc. No. 20) is granted;

 9                  a.       Plaintiff is awarded the statutory damages in the amount of $4,000.00;

10                  b.       Plaintiff is awarded costs in the amount of $469.00; and

11                  c.       Plaintiff’s request for injunctive relief is granted as follows:

12                         i.        Defendant is required to provide compliant accessible parking

13                                   spaces and accessible path of travel at the property located at 2620

14                                   Buck Own Blvd., Bakersfield, CA, 93308 in accordance with the

15                                   Americans with Disabilities Act of 1990 and the Americans with

16                                   Disabilities Act Accessibility Guidelines; and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     June 2, 2021
20                                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
